IN THE SUPREME COURT OF IOWA
                                 No. 143 / 06-0541

                              Filed February 15, 2008


OFFICE OF CONSUMER ADVOCATE,

       Appellant,

vs.

IOWA UTILITIES BOARD,

       Appellant.
-------------------------------------------------------
MCI WORLDCOM, INC.,

       Appellee,

vs.

IOWA UTILITIES BOARD,

       Appellant.


       Appeal from the Iowa District Court for Polk County, Douglas F.

Staskal, Judge.



       The Office of Consumer Advocate and the Iowa Utilities Board
appeal an adverse judicial review decision. AFFIRMED.



       John R. Perkins, Consumer Advocate, and Craig F. Graziano, Des

Moines, for appellant Office of Consumer Advocate.

       David Lynch, General Counsel, and Mary F. Whitman, Assistant

General Counsel, Des Moines, for appellant Iowa Utilities Board.



       Krista K. Tanner and Bret A. Dublinske of Dickinson, Mackaman,

Tyler & Hagen, P.C., Des Moines, for appellee.
                                      2

WIGGINS, Justice.

      The Iowa Utilities Board (Board) interpreted Iowa Code section

476.103 (2003) and Iowa Administrative Code rule 199—22.23 (1999) to

require the verification of a change in telecommunications service and a

verification of the terms and conditions the customer consented to when

agreeing to the change. On judicial review, the district court reversed the

decision of the Board finding these provisions only required the carrier to

obtain the customer’s verification of a change in service, not a

verification of the terms and conditions of the change in service.

Because we agree with the district court’s interpretation of section

476.103 and rule 199—22.23, and because we find the Board’s

interpretation   of   rule   199—22.23    irrational,   illogical,   or   wholly

unjustifiable under Iowa Code section 17A.19(10)(l), we affirm the

decision of the district court.

      I. Background Facts and Proceedings.

      On November 16, 2002, a telemarketer contacted Dr. Syam Kilaru

on behalf of MCI Worldcom. According to Kilaru, the telemarketer told

him if he changed his telephone service to MCI he would receive an

international long distance rate of 37 cents per minute for calls to India

on any day of the week, at any time.       The telemarketer also informed

Kilaru he would receive one hour of free calling to India per month for

the first three months of MCI’s service and 200 minutes of domestic long

distance minutes for a monthly fee of $12.95.

      Kilaru agreed to switch his telephone service to MCI.                 The

telemarketer transferred Kilaru’s call to a third-party verification

company hired by MCI.        Kilaru verified that he agreed to transfer his

phone service to MCI. The verification call was recorded but the original

call describing the rates was not.
                                          3

      Five or six business days later, MCI sent Kilaru a welcome packet

explaining his rates. Kilaru did not review it. The welcome packet stated

the rate for calls to India was 49 cents per minute on weekdays and 42

cents per minute on weekends. The welcome packet made no mention of

the free calls to India. Kilaru first discovered he was being charged more

than what the telemarketer represented when he received his first bill.

      On January 8, 2003, Kilaru filed an informal complaint with the

Board alleging MCI did not honor the rate it offered him to switch long

distance carriers. Kilaru alleged he switched long distance carriers from

AT&T Communications of the Midwest to MCI in response to MCI’s offer.

Pursuant to its rules, the Board forwarded Kilaru’s complaint to MCI on

January 10.

      MCI responded, stating its records indicated Kilaru was to be billed

49 cents per minute for weekday calls to India and 42 cents per minute

on the weekends, and the sign-up bonus was a free month of domestic

long distance calling, not free international long distance.                   MCI’s

response pointed Kilaru to the welcome packet, which indicated the 42

and 49 cent per minute rates. In its response MCI agreed to credit Kilaru

$219.27 for the first month of calls to India that were not billed in

accordance with the 37 cent per minute rate.                Future calls would be

billed at the higher rates.

      On March 10 the Board issued a proposed resolution and

concluded MCI complied with the Board’s and the federal communication

commission’s    rules   by    using   a       third-party   verification    company.

Therefore, the Board found MCI obtained the required authorization to

switch Kilaru’s service and billed him the correct rate.                   The Board

informed Kilaru that he could request a formal proceeding if he did not

agree with the proposed resolution.
                                     4

      On March 24 the Office of Consumer Advocate (OCA) filed a

petition with the Board contesting the March 10 proposed resolution.

The OCA requested the Board impose civil penalties against MCI for

committing an unlawful slam in violation of Iowa Code section 476.103.

      On July 14, 2004, a hearing was held before an administrative law

judge (ALJ), at which Kilaru and a representative from MCI testified. The

ALJ found Kilaru’s testimony credible and found MCI violated section

476.103 and rule 199—22.23.

      As a remedy, the ALJ reasoned because there was no meeting of

the minds, there was no valid contract, and MCI should zero out Kilaru’s

account. However, the ALJ found because there was no evidence MCI

intended to mislead Kilaru, a penalty would have no deterrent effect and

would therefore be inappropriate.

      Both the OCA and MCI appealed the ALJ’s decision to the Board.

The Board affirmed the ALJ.      The OCA petitioned for judicial review,

challenging the Board’s determination that civil penalties should not be

awarded.    MCI filed a cross-appeal/motion to intervene.       The district

court treated MCI’s motion as a petition for judicial review.

      The district court reversed the Board’s decision and dismissed the

OCA’s petition.    The Board and the OCA appeal the district court’s

decision.

      II. Issue.

      We must decide whether the verification provisions contained in

the statute and rules only require the verification of a change in carriers

or whether the statute and rules also require verification of the terms

and conditions of service.
                                       5

      III. Discussion.

      Rules     promulgated     by   an     agency    represent    the   agency’s

interpretation of the Iowa Code provisions the legislature gave it to

administer.    Iowa Ag Const. Co. v. Iowa State Bd. of Tax Review, 723
N.W.2d 167, 173 (Iowa 2006); see also Iowa Code § 17A.3(1)(c) (requiring

an agency to adopt rules “embodying appropriate standards, principles,

and procedural safeguards that the agency will apply to the law it

administers”). The legislature requires us to “give appropriate deference

to the view of the agency with respect to particular matters that have

been vested by a provision of law in the discretion of the agency.” Iowa

Code § 17A.19(11)(c).         When the legislature has clearly vested the

interpretation of a law in the discretion of the agency, the court only

reverses the agency if its ruling is “[b]ased upon an irrational, illogical, or

wholly unjustifiable interpretation of a provision of law . . . .”          Id. §

17A.19(10)(l). However, when the legislature has not clearly vested the

interpretation of a law in the discretion of the agency, the court applies a

clearly erroneous standard. Id. § 17A.19(10)(c).

      The     legislature’s   requirement    that    the   Board   “adopt   rules

prohibiting an unauthorized change in telecommunication service”

evidences a clear legislative intent to vest in the Board the interpretation

of the unauthorized-change-in-service provisions in section 476.103.

See, e.g., Thoms v. Iowa Pub. Employees’ Ret. Sys., 715 N.W.2d 7, 11

(Iowa 2006) (holding section 97B.4, which provides IPERS with authority

to make rules and take other action “ ‘necessary for the administration of

the retirement system in conformity with the requirements of this

chapter,’ ” vested the interpretation of the statute in the agency’s

discretion (quoting Iowa Code § 97B.4(2)(a) (1995)); Auen v. Alcoholic

Beverages Div., 679 N.W.2d 586, 590 (Iowa 2004) (holding section
                                     6

123.21, which grants the agency power to adopt rules “necessary to carry

out this chapter,” vested the interpretation of section 123.45 with the

agency). Therefore, we will only reverse the Board’s decision if it is based

upon an irrational, illogical, or wholly unjustifiable interpretation of

section 476.103.

      Regardless of the standard of review the legislature requires courts

to use when reviewing agency action, the interpretation and final

construction of a statute, or an agency rule interpreting a statute, is an

issue for the courts to decide. Hollinrake v. Iowa Law Enforcement Acad.,

452 N.W.2d 598, 601 (Iowa 1990). We have applied nearly identical rules

for the construction of statutes to the construction of administrative

rules. Id.

      When a statute or rule is plain and its meaning is clear, the rules

of statutory construction do not permit courts to search for meaning

beyond its express terms. State v. Snyder, 634 N.W.2d 613, 615 (Iowa

2001). Courts generally presume words contained in a statute or rule

are used in their ordinary and usual sense with the meaning commonly

attributed to them.    Am. Home Prods. Corp. v. Iowa State Bd. of Tax

Review, 302 N.W.2d 140, 142–43 (Iowa 1981).              Moreover, courts
construe a term according to its accepted usage when a statute does not

define it. Id. Courts only resort to rules of statutory construction when

the explicit terms of a statute or rule are ambiguous. City of Waukee v.

City Dev. Bd., 590 N.W.2d 712, 717 (Iowa 1999). A statute or rule is

ambiguous if reasonable minds could differ or be uncertain as to the

meaning of the statute.     Carolan v. Hill, 553 N.W.2d 882, 887 (Iowa

1996).

      The legislature required the Board to “adopt rules prohibiting an

unauthorized change in telecommunication service.”             Iowa Code
                                     7

§ 476.103(3). The legislature required the rules to “be consistent with

federal communications commission regulations regarding procedures
for verification of customer authorization of a change in service.” Id. The

legislature defined a “change in service” as:

      the designation of a new provider of a telecommunications
      service to a consumer, including the initial selection of a
      service provider, and includes the addition or deletion of a
      telecommunications service for which a separate charge is
      made to a consumer account.

Id. § 476.103(2)(a). At a minimum, the legislature required the rules to

provide:
      a.     (1) A submitting service provider shall obtain
      verification of customer authorization of a change in service
      before submitting such change in service.

              (2) Verification appropriate under the circumstances
      for all other changes in service.

             (3) The verification may be in written, oral, or
      electronic form and may be performed by a qualified third
      party.

             (4) The reasonable time period during which the
      verification is to be retained, as determined by the board.

      b.     A customer shall be notified of any change in service.
      c.   Appropriate compensation for a customer affected by
      an unauthorized change in service.
      d.    Board determination of potential liability, including
      assessment of damages, for unauthorized changes in service
      among the customer, previous service provider, executing
      service provider, and submitting service provider.
      e.   A provision encouraging service providers to resolve
      customer complaints without involvement of the board.
      f.    The prompt reversal of unauthorized changes in
      service.
      g.   Procedures for a customer, service provider, or the
      consumer advocate to submit to the board complaints of
      unauthorized changes in service.

Id. § 476.103(3)(a)–(g).
                                              8

       In enacting section 476.103, the legislature required the Board to

make     rules        prohibiting    an   unauthorized   designation    of    a   new

telecommunications service provider to a consumer.                The legislature
required the rules to be consistent with the federal communications

commission’s regulations regarding the procedures for verification of

customer authorization to change service. The legislature also required

the    rules     to     contain     certain   minimum    requirements        regarding

verification, notification, compensation, and complaint resolution.               The

legislature did not define what constituted an unauthorized change in

service, but left that decision up to the expertise of the agency.

       In response to the legislature’s mandate, the Board adopted rules

prohibiting service providers from making an unauthorized change in

telecommunications services.              Iowa Admin. Code r. 199—22.23.          The

Board’s rules defined three acts consistent with the legislature’s

definition of “change in service”—cramming, jamming, and slamming.

Id. r. 199—22.23(1). The alleged violation in the present suit is that MCI

engaged in slamming when it switched Kilaru’s service to MCI.

       The Board’s rules define “slamming” as “the designation of a new

provider of a telecommunications service to a customer, including the

initial selection of a service provider, without the verified consent of the

customer.” Id. The Board defined “verified consent” as “verification of a

customer’s authorization for a change in service.” Id.

       Rule 199—22.23(2) contains the Board’s rules regarding the

prohibition of unauthorized changes in telecommunications service. Id.

r. 199—22.23(2).            Rule 199—22.23(2)(a) sets forth the verification

required before a carrier can change a customer’s service. It states:

       Verification required. No service provider shall submit a
       preferred carrier change order or other change in service
                                       9
      order to another service provider unless and until the change
      has first been confirmed in accordance with one of the
      following procedures . . . .
Id. r. 199—22.23(2)(a).

      MCI used a qualified independent third party to verify Kilaru’s

authorization before it changed service. Rule 199—22.23(2)(a)(3) deals

with the verification required from a third party as follows:

      An appropriately qualified independent third party has
      obtained the customer’s oral authorization to submit the
      preferred carrier change order that confirms and includes
      appropriate verification data (e.g., the customer’s date of
      birth or social security number). . . . The content of the
      verification  must     include   clear   and   conspicuous
      confirmation that the customer has authorized a preferred
      carrier change . . . .

Id. r. 199—22.23(2)(a)(3). The first sentence of rule 199—22.23(2)(a)(3)

incorporates   the   definition   of   verified   consent   by   requiring   the

independent third party to obtain the customer’s oral authorization to

submit to the preferred carrier change. It defines the verification data

needed from the customer to confirm the customer’s authorization for a

change in service.     The verification only needs to confirm that the

customer was the person who authorized the change. The independent

third party verifies the identity of the customer by obtaining the birth

date or social security number of the customer.

      The last sentence of the rule requires the independent third party

to verify that the customer authorized a preferred carrier change. The

rule does not define “authorize.”          Black’s Law Dictionary defines
“authorize” as “to formally approve” or “to sanction.”            Black’s Law

Dictionary 129 (7th ed. 1999).         The general dictionary definition is

similar: “to endorse, empower, or permit by.”               Merriam-Webster’s

Collegiate Dictionary 164 (10th ed. 2002). Applying the common meaning

given to the word “authorize,” the customer is only required to approve,
                                      10

sanction, endorse, empower, or permit a preferred carrier change. The

rule does not require verification of the terms of the authorization.

Accordingly, we find the rule as written by the Board is unambiguous.

The rule does not require a verification of the terms and conditions that

the customer consented to when agreeing to the change. Therefore, the

Board’s interpretation of the rule requiring such verification is irrational,

illogical, or wholly unjustifiable.

         We also note this holding is consistent with the other verification

provisions in rule 199—22.23. A carrier may obtain a verification of a

change in service by a written authorization from the customer, an

electronic authorization from the customer, or a customer-originated

change.     Iowa Admin. Code r. 199—22.23(2)(a)(1), (2), (4).      The rules

governing each one of these methods of verification describe the

information needed from the customer in order to change service. Id. In

fact, the rule dealing with a written authorization is very specific as to

what needs to be included in the verification. Id. r. 199—22.23(2)(a)(1).

A written authorization requires clear and unambiguous language that

confirms: (1) the customer’s billing name, address, and telephone

number; (2) the decision to change from one provider to another; (3) the

designation of the new provider; (4) the customer understands that only

one service provider may be designated for certain services; and (5) the

customer may incur a charge for changing service providers. Id. r. 199—

22.23(2)(b)(5).

         None of the permissible verifications require the customer to verify

the terms and conditions the customer consented to when agreeing to

change service carriers.       Had the Board wanted to require such a

verification it could have done so by writing that requirement into its

rules.    After all, one of the purposes of rulemaking is to express the
                                     11

policy of an agency in a rule in order to give any affected persons fair

notice of the law before they engage in conduct, which may be governed
by those rules. Arthur E. Bonfield, Amendments to Iowa Administrative

Procedure Act, Report on Selected Provisions to Iowa State Bar Association

and Iowa State Government 16 (1998). Making policy by ad hoc decisions

on a case-by-case basis is contrary to the legislative intent of Iowa Code

section 17A.3(c). Id. 16–19.

      IV. Disposition.

      Finding the Board’s interpretation of rule 199—22.23 to be

irrational, illogical, or wholly unjustifiable, we affirm the judgment of the

district court reversing the Board’s decision.

      AFFIRMED.

      All justices concur except Appel, J., who takes no part.